Citation Nr: 1036339	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  07-37 941A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder, 
claimed as bronchitis.  

2.  Entitlement to an initial compensable rating for non-
Hodgkin's lymphoma.

3.  Entitlement to an initial compensable rating for 
sinusitis/allergic rhinitis.  

4.  Entitlement to an initial rating in excess of 10 percent for 
osteoporosis and hormone replacement therapy, residuals of non-
Hodgkin's lymphoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1995 to February 
2000.

This matter comes before the Board of Veterans' Appeals (Board) 
from February 2006 and November 2007 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  

The Veteran testified before the undersigned Veterans Law Judge 
in May 2010.  A transcript of the hearing is of record.

The Veteran filed a timely notice of disagreement in November 
2006, and a Statement of the Case (SOC) was provided to her in 
November 2007 regard to the issues on appeal.  However, she did 
not submit a Substantive Appeal (VA Form 9) to perfect her 
appeal; rather, the Veteran submitted a December 2007 request for 
a hearing before the Board, which was accepted as an informal 
substantive appeal.  Because she did not expand upon her notice 
of disagreement or specifically identify the issues she wished to 
appeal, the Veteran's December 2007 statement did not constitute 
a valid substantive appeal with regard to the issues on appeal.  
See Ortiz v. Shinseki, 23 Vet. App. 353, 357 (2009) (providing 
that 38 U.S.C.A. § 7105, pertaining to substantive appeals, 
requires "claimants to expand upon their initial disagreement 
with the RO decision by setting forth-however inartfully-a 
particular theory of error for the Board to decide").  However, 
the RO certified the issues to the Board, and, in May 2010, the 
Board held a hearing on the matter.  As the RO has taken actions 
to indicate to the Veteran and her representative that the issues 
remained on appeal, and it took no steps to close the appeal, the 
requirement that there be a substantive appeal is deemed waived.  
Percy v. Shinseki, 23 Vet. App. 37, 45 (2009); Gonzalez-Morales 
v. Principi, 16 Vet. App. 556 (2003) (per curiam order).

The issues of entitlement to an initial compensable rating for 
non-Hodgkin's lymphoma, entitlement to an initial compensable 
rating for sinusitis/allergic rhinitis, and entitlement to an 
initial rating in excess of 10 percent for osteoporosis and 
hormone replacement therapy, residuals of non-Hodgkin's lymphoma, 
are addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.


FINDING OF FACT

The competent evidence establishes that the Veteran's currently 
diagnosed respiratory disorder (bronchospasm (asthma)) had its 
onset during her active military service.


CONCLUSION OF LAW

A respiratory disorder was incurred in or aggravated by service.  
38 U.S.C.A. 
§§ 1110, 5103(a), 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159, 3.303 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  In this case, the benefits sought on 
appeal are granted in full.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either the 
duty to notify or the duty to assist, such error was harmless and 
will not be further discussed.  

Service Connection

With regard to the remaining issues on appeal (Under the relevant 
laws and regulations, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002).  Generally, the evidence must show:  (1) the existence of 
a present disability; (2) in-service incurrence or aggravation of 
a disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 
1166 -67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. 
App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)). 

If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2009).  However, continuity of symptoms is required where a 
condition in service is noted but is not, in fact, chronic or 
where a diagnosis of chronicity may be legitimately questioned. 
38 C.F.R. § 3.303(b) (2009).  Further, service connection may 
also be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2009).

The Board must determine whether the evidence supports the claim 
or is in relative equipoise, with the appellant prevailing in 
either case, or whether the preponderance of the evidence is 
against the claim, in which case, service connection must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As an initial matter, the Board notes that, in a May 2010 VA 
treatment report, the Veteran was diagnosed with "symptomatic 
bronchospasm (asthma)."  This diagnosis demonstrates a present 
disability, meeting the first requirement for the establishment 
of service connection.  See Shedden v. Principi, 381 F.3d 1163, 
1166-67 (Fed. Cir. 2004).

As for the second requirement for service connection, that of a 
disease or injury incurred or aggravated during service, the 
Veteran reported that she began to experience chronic respiratory 
symptoms in service.  During the May 2010 hearing before the 
undersigned Veterans Law Judge, she indicated that, during 
service, she began to have bronchitis and bronchitis-like 
symptoms, which persisted and steadily increased in severity, to 
her current asthma and asthma-like symptoms.  See Hearing 
Transcript (T.) at p. 21.  In addition, her husband also 
testified that, during service, he witnessed her being "winded" 
whenever she was engaged in an activity.  T. at p. 25.  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  Competency of evidence differs from weight and 
credibility.  The former is a legal concept determining whether 
testimony may be heard and considered by the trier of fact, while 
the latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. 
Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify"). 

In this case, the Veteran is competent to report the trouble 
breathing she experienced in service because this requires only 
personal knowledge as it comes to him through his senses.  Layno, 
6 Vet. App. at 470.  The Board further finds that her statements 
are credible, as they demonstrate internal consistency, facial 
plausibility, and consistency with other evidence submitted on 
her behalf.  For example, a review of service treatment records 
confirms that the Veteran was treated for respiratory pathology 
(bronchitis or other upper respiratory illnesses) in March 1996, 
April 1997, February 1998, September 1998, December 1998, and 
again in February 1999, at which time she was diagnosed with 
reactive airway disease, status-post bronchitis.  Moreover, in a 
May 2010 VA treatment record, the examining physician noted the 
Veteran's history of "symptomatic bronchospasm (asthma)."  
Although the physician noted that, during the time she developed 
graft-versus-host disease (GVHD), she also developed eosinophilia 
with intermittent bronchospasm, her current signs of 
bronchospasms were not related to eosinophilia.  This evidence 
suggests that the Veteran's currently reported respiratory 
symptoms are related to those demonstrated during active duty 
service.

In light of the Veteran's competent and credible testimony that 
she has continually experienced symptoms of a chronic respiratory 
disorder since service, the Board finds that there was in-service 
incurrence a disease or injury, i.e. a diagnosis of restrictive 
airway disease, fulfilling the second requirement for the 
establishment of service connection under Shedden.

Further, as continuity of symptomatology of a chronic condition 
has been demonstrated, the Board need not discuss whether the 
competent medical evidence demonstrates a nexus between her 
disability and service.  

Under the benefit of the doubt rule, where there exists "an 
approximate balance of positive and negative evidence regarding 
the merits of an issue material to the determination of the 
matter," the Veteran shall prevail upon the issue.  Ashley v. 
Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 
Vet. App. 204, 206-207 (1994).  Given the competent and credible 
statements of record asserting that the Veteran developed 
symptoms of a chronic respiratory disorder in service, and that 
she continued to experience similar symptoms thereafter, the 
Board resolves doubt in the Veteran's favor and finds that the 
evidence supports the establishment of service connection.  

While the evidence is not unequivocal, it has nonetheless placed 
the record in relative equipoise.  As such, the Veteran's 
service-connection claim for a respiratory disorder granted.


ORDER

Service connection for a respiratory disorder is granted.


REMAND

With regard to the remaining issues on appeal (entitlement to an 
initial compensable rating for non-Hodgkin's lymphoma, 
entitlement to an initial compensable rating for 
sinusitis/allergic rhinitis, and entitlement to an initial rating 
in excess of 10 percent for osteoporosis and hormone replacement 
therapy, residuals of non-Hodgkin's lymphoma), the Board finds 
that a remand is required.   

As an initial matter, the Veteran testified at her May 2010 
hearing that her sinus disability had worsened in severity since 
the most recent VA examination in 2005.  Hearing Transcript (T.) 
at p. 26.  VA's General Counsel has stated that when a claimant 
asserts that the severity of a disability has increased since the 
most recent rating examination, an additional examination is 
appropriate. VAOPGCPREC 11-95 (April 7, 1995) (explaining that 
while the Board is not required to direct a new examination 
simply because of the passage of time, a new examination is 
appropriate when the claimant asserts that the disability in 
question has undergone an increase in severity since the time of 
the last examination).  Since the evidence indicates that the 
Veteran's disability may have increased in severity since her 
last examination, she should be afforded an additional VA 
examination for the purpose of determining the current severity 
of her sinusitis/allergic rhinitis.  See Caffrey v. Brown, 6 Vet. 
App. 377 (1994).  

Moreover, the Veteran testified that her sinus symptoms were 
worse during the months of March, April, September, and October, 
at which time she requires the use of more steroids than during 
the rest of the year (T. at p. 9).  Thus, on remand the RO should 
attempt to examine the Veteran during these months.  See Ardison 
v. Brown, 6 Vet. App. 405, 408 (1994) (in a case which concerned 
the evaluation of a service-connected skin disorder which 
fluctuated in its degree of disability, the Court remanded the 
issue for VA to schedule the veteran for an examination during an 
"active" stage or during an outbreak of the skin disorder).  

The Veteran has also claimed that her residuals of non-Hodgkin's 
lymphoma and osteoporosis have also worsened in severity since 
the last VA examination.  The Board recognizes that she has 
related multiple residuals that are potentially connected with 
her non-Hodgkin's lymphoma and osteoporosis, especially with 
regard to the medications that she has taken for these service-
connected disabilities, including hormone-replacement therapy.  
However, many of these residuals were not evaluated or addressed 
in the 2005 VA examinations.  For example, the Veteran has 
testified that her current residuals include psychological 
symptoms (see T. at p. 14, 20, implicating a hormone imbalance 
and mood swings), optical symptoms (see T. at p. 17-18, 
identifying chronic dry eyes due to mucus membrane dryness), oral 
symptoms (T. at p. 19, relating ulcers of the mouth and throat), 
and gynecological symptoms (T. at p. 19 and November 2006 
statement asserting vaginal constriction and painful 
intercourse).  In addition, a review of VA outpatient treatment 
records reflects that the Veteran has been diagnosed with graft-
versus-host disease (GVHD) as a result of her therapy for non-
Hodgkin's lymphoma and that GVHD has been related to her 
gynecological problems (see February 2005 and December 2005 VA 
treatment reports), problems of the mouth, liver, skin, and gut 
(see April 2005 VA treatment report), and mucositis (see August 
2004 VA treatment report).

As these multiple residuals are all potentially encompassed in 
the Veteran's request for an increased rating (the Board 
parenthetically notes that non-Hodgkin's lymphoma is rated based 
upon its residuals when there has been no local recurrence or 
metastasis pursuant to Diagnostic Code 7715, 38 C.F.R. § 4.117), 
a new examination is required in order to fully evaluate the 
nature and extent of the Veteran's residuals.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007) (indicating that VA is 
obligated to provide an adequate examination once it chooses to 
administer one).

Finally, the claims file reflects that the Veteran receives 
treatment for her non-Hodgkin's lymphoma and the chronic 
residuals related thereto from the VA Medical Center (VAMC) in 
Palo Alto.  However, with the exception of the May 2010, which 
were submitted by the Veteran, the claims file only includes 
records from that facility dated up to January 2006, any 
additional records from that facility should be obtained.  The 
Board emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).




(CONTINUED NEXT PAGE)

Accordingly, the case is REMANDED for the following actions:

1.  Obtain copies of all VA outpatient 
records from the Palo Alto VAMC, or any other 
identified VA facility, dated from January 
2006 to the present.  Any negative 
development should be included in the claims 
file.

2.  The RO shall schedule the Veteran for an 
appropriate VA examination or examinations 
to:

(a)	evaluate the current level of 
severity of the Veteran's service-
connected sinusitis/allergic rhinitis.  
The RO is requested to schedule the 
examination during the months of March, 
April, September, or October.

(b)	evaluate the current level of 
severity of the Veteran's osteoporosis.

(c)	evaluate the nature and etiology of 
the Veteran's claimed residuals associated 
with her service-connected disorders, 
including any residuals that are 
etiologically related to the therapy and 
medications used to treat her service-
connected non-Hodgkin's lymphoma and 
osteoporosis.   In this regard, the 
Veteran should be afforded a VA 
examination or examinations to evaluate:

(1)	any psychological residuals;

(2)	any optical residuals;

(3)	any gynecological residuals (other 
than ovarian disease); 

(4)	any liver residuals; and

(5)	any oral/skin/mucus residuals.

For any and all diagnosed disabilities 
identified on examination, the VA examiner 
is requested to offer an opinion as to 
whether it is least as likely as not (a 50 
percent probability or higher) that the 
disability is a residual of non-Hodgkin's 
lymphoma or is otherwise etiologically 
related to the medications and therapy 
used to treat her non-Hodkin's lymphoma, 
osteoarthritis, or resultant GVHD.

For each examination, the claims folder 
should be made available to and reviewed by 
the examiner(s).  The examiner is directed to 
address the lay statements of record, 
including statements submitted by the Veteran 
describing the nature and extent of her 
residuals, as further discussed above.  

All opinions provided must be thoroughly 
explained, and an adequate rationale for any 
conclusions reached should be provided.  If 
any requested opinion cannot be provided 
without resort to speculation, the examiner 
should so state and explain why an opinion 
cannot be provided without resort to 
speculation.


3.  Upon completion of the above, 
readjudicate the issues on appeal.  If any 
benefit sought on appeal remains denied, the 
Veteran and her representative should be 
furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the case 
should be returned to the Board for further 
appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


